TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED SEPTEMBER 4, 2020



                                     NO. 03-19-00487-CR


                                  Corey Chandler, Appellant

                                                v.

                                  The State of Texas, Appellee




     APPEAL FROM THE 167TH DISTRICT COURT OF TRAVIS COUNTY
           BEFORE JUSTICES GOODWIN, KELLY, AND SMITH
 MODIFIED AND, AS MODIFIED, AFFIRMED -- OPINION BY JUSTICE GOODWIN




This is an appeal from the judgment of conviction entered by the trial court. Having reviewed

the record and the parties’ arguments, the Court holds that there was no error in the court’s

judgment requiring reversal. However, there was error in the judgment that requires correction.

Therefore, the Court modifies the trial court’s judgment to reflect that the “Degree of Offense” is

“2nd degree felony.” The judgment, as modified, is affirmed. Because appellant is indigent and

unable to pay costs, no adjudication of costs is made.